DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
 
Response to Amendment
As per the instant Application having Application number 16/417,147 the examiner acknowledges the applicant's submission of the amendment dated 03/30/2022. At this point, claims 1, 8, and 15 have been amended. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/30/2022, with respect to the 112 (b) and 103 rejection of claims 1, 8, and 15 have been fully considered and are persuasive.  The 112 (b) and 103 rejection of claims 1, 8, and 15 has been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 8, and 15, taking claim 8 as exemplary: 
Though Frank et al., (US 2021/0133620 A1), part of the prior art of record, teaches the storing of a machine learning model and the compilation of a language in paragraphs [0052] and [0059] through the deployment and executing of a machine learning model for a target field device that is transformed from a source code file.
And though Annau et al., (US 2020/0218982 A1), part of the prior art of record, teaches the use of a processor and memory for storing and executing instructions in paragraph [0011] through the computer readable storage media for storing computer-executable instructions for causing one or more processors in a computer system to perform the method of a machine learning model.
The primary reason for marking of allowable subject matter of independent claims 1, 8, and 15, taking claim 8 as exemplary, in the instant application, is the combination with the inclusion in these claims of the limitations of a method, device, and a computer program product being stored in a non-transitory computer storage medium and comprising machine-executable instructions comprising:
“a unified intermediate representation indicating processing of a machine learning model, learning parameters of the machine learning model, and a computing resource requirement for executing the machine learning model, the unified intermediate representation, the learning parameters, and the computing resource requirement being determined based on an original code of the machine learning model, the unified intermediate representation being a compilation of original code written in different programming languages of a plurality of machine learning models the compilation of the original code being independent of the different programming languages… storing the learning parameters in the parameter storage node; and sending the unified intermediate representation to the computing node for executing the machine learning model with the stored learning parameters.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the storing and executing of machine learning models and the compilation based on languages for storing machine learning models, it does not teach a unified intermediate representation being a compilation of original code written in different programming languages of a plurality of machine learning models the compilation of the original code being independent of the different programming languages and sending the unified intermediate representation to the computing node for executing the machine learning model with stored learning parameters.
Dependent claim(s) 2-7, 9-14, and 16-20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claim 1, 8, and 15 upon which claims 2-7, 9-14, and 16-20 depend.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124